MEMORANDUM DECISION
      Pursuant to Ind. Appellate Rule 65(D),                                 FILED
      this Memorandum Decision shall not be                             Nov 07 2016, 10:02 am
      regarded as precedent or cited before any
                                                                             CLERK
      court except for the purpose of establishing                       Indiana Supreme Court
                                                                            Court of Appeals
      the defense of res judicata, collateral                                 and Tax Court

      estoppel, or the law of the case.


      ATTORNEY FOR APPELLANT                                  ATTORNEYS FOR APPELLEE
      Brian A. Karle                                          Gregory F. Zoeller
      Ball Eggleston, PC                                      Attorney General of Indiana
      Lafayette, Indiana
                                                              James B. Martin
                                                              Deputy Attorney General
                                                              Indianapolis, Indiana



                                                IN THE
          COURT OF APPEALS OF INDIANA

      Lisa M. Morehouse,                                      November 7, 2016
      Appellant-Defendant,                                    Court of Appeals Case No.
                                                              79A02-1604-CR-868
              v.                                              Appeal from the
                                                              Tippecanoe Superior Court
      State of Indiana,                                       The Honorable
      Appellee-Plaintiff.                                     Steven P. Meyer, Judge
                                                              Trial Court Cause No.
                                                              79D02-1508-F3-11



      Kirsch, Judge.


[1]   After Lisa M. Morehouse (“Morehouse”) pleaded guilty to Level 5 felony

      criminal confinement resulting in bodily injury, Level 6 felony criminal

      Court of Appeals of Indiana | Memorandum Decision 79A02-1604-CR-868 | November 7, 2016     Page 1 of 10
      recklessness while armed with a deadly weapon, and Level 6 felony

      strangulation, the trial court sentenced her to an aggregate term of seven years,

      with six years executed in the Indiana Department of Correction (“DOC”) and

      one year suspended to supervised probation. Morehouse appeals, asserting that

      her sentence is inappropriate.


[2]   We affirm.


                                 Facts and Procedural History
[3]   On August 20, 2015, Morehouse was an inmate at Tippecanoe County Jail

      (“the Jail”), and at that time, L.M. (“Nurse”) was a correctional nurse at the

      Jail. Nurse was distributing medication to inmates, and when she opened the

      door to Morehouse’s cell, Morehouse threw a cup of water in Nurse’s face, put

      her left arm around Nurse’s neck, placing her in a headlock, and held a pencil

      to the right side of Nurse’s neck. Tr. at 11-12; Appellant’s App. at 11. Nurse felt

      pain, had trouble breathing, and felt in fear for her life. Correctional officers

      who were nearby heard Nurse yell for help, and they saw the incident and

      intervened. Nurse experienced pain from the incident, and thereafter, she

      sought a medical evaluation. Redness and abrasions to Morehouse’s neck and

      head were noted, and Morehouse was diagnosed with “thoracic strain and

      cervical pain.” Appellant’s App. at 11.


[4]   On August 26, 2015, the State charged Morehouse with: Count I, criminal

      confinement while armed with a deadly weapon as a Level 3 felony for

      confining Nurse while holding a pencil close to her neck; Count II, criminal

      Court of Appeals of Indiana | Memorandum Decision 79A02-1604-CR-868 | November 7, 2016   Page 2 of 10
      recklessness while armed with a deadly weapon as a Level 6 felony; Count III,

      strangulation as a Level 6 felony; Count IV, battery resulting in bodily injury as

      a Class A misdemeanor; and Count V, being an habitual offender. Id. at 6-10.


[5]   In March 2016, Morehouse and the State entered into a negotiated plea

      agreement wherein Morehouse pleaded guilty but mentally ill to an amended

      Count I, in which the criminal confinement charge was reduced from a Level 3

      to a Level 5 felony. Id. at 35-36. She also pleaded guilty but mentally ill to

      Counts II and III, and the State dismissed the remaining charges, battery and

      being an habitual offender. Id.


[6]   At the sentencing hearing, Nurse testified and described that she was

      “traumatized” by the incident with Morehouse on August 20 and that she

      feared for her life that day. Tr. at 12. Nurse expressed that she now lives in

      “constant fear,” has “trouble trusting people,” and experiences flashbacks to

      being strangled and unable to breathe. Id. at 13. Morehouse made a statement

      at sentencing, apologizing to Nurse and expressing remorse for her actions that

      day. Morehouse also stated that she needed mental treatment and asked the

      trial court “not to [] put me away in prison where I won’t get help[.]” Id. at 15.


[7]   Counsel for both parties presented argument to the trial court regarding

      sentencing. Morehouse’s attorney asked the trial court to recognize that

      Morehouse has “a long history of mental illness,” which “played a substantial

      role in the events that occurred that day,” and he further observed that

      Morehouse also “struggle[s] with substance abuse addiction,” noting that, over


      Court of Appeals of Indiana | Memorandum Decision 79A02-1604-CR-868 | November 7, 2016   Page 3 of 10
      the past five years or so, Morehouse went through periods of relative stability to

      “chaotic instability,” including the time in question. Id. at 16. The State

      recognized Morehouse’s mental illness, but maintained that guilty but mentally

      ill “is not an excuse and [] not necessarily a mitigating circumstance,” but

      rather, “if she went into [DOC], [it] might get her treatment for mental illness.” 1

      Id. at 21. The State reminded the trial court that Morehouse committed this

      offense while she was incarcerated in connection with another offense and that

      she has a criminal history that includes five convictions of battery on police

      officers. Id.


[8]   At the sentencing hearing, the trial court discussed the existence of various

      aggravators, including “significant” misdemeanor and felony convictions,

      violations of probation, violations of pre-trial release, and violations of

      community corrections. Id. at 28. The trial court stated to Morehouse, “You

      are a danger to others and, specifically[,] to law enforcement. You fight with

      them and you get physical with them. You place them in danger.” Id. With

      regard to Morehouse’s mental illness, the trial court observed, “I do recognize

      that people do suffer from mental illness and it’s a serious, serious issue with

      you. But you’ve got to be willing to get help and you’ve got to be willing to

      deal with it and stay on top of it every day of your life.” Id. at 29-30.




      1
        While a defendant who is guilty but mentally ill is sentenced “in the same manner as a defendant found
      guilty of the offense,” Indiana Code section 35-36-2-5(a), such defendant shall, however, “be further
      evaluated and then treated in such a manner as is psychiatrically indicated for the defendant’s mental
      illness.” Ind. Code § 35-36-2-5(c).

      Court of Appeals of Indiana | Memorandum Decision 79A02-1604-CR-868 | November 7, 2016          Page 4 of 10
[9]    In its written sentencing statement, the trial court identified the following as

       aggravating factors:


                [T]he offense happened while Defendant was incarcerated; the
                crimes were committed against a Nurse acting in the capacity of
                her employment at the Tippecanoe County Jail; the impact the
                crimes had on the [victim]; the Defendant’s extensive criminal
                history; her violation of probation; her violation of pre-trial
                release; the repetitive nature of the offenses against Public Safety
                Officials; and proper attempts at rehabilitation have been
                unsuccessful.


       Appellant’s App. at 40. The trial court found that Morehouse’s mental illness2

       and her expression of remorse were mitigating factors. Id.


[10]   The trial court sentenced Morehouse as follows: Count I, six years of

       incarceration in the DOC; Count II, one year in the DOC, suspended to

       probation; and Count III, one year in the DOC, suspended to probation. Count

       II was ordered to be served consecutive to Count I, and Counts II and III were

       ordered concurrent with each other, for an aggregate sentence of seven years,

       with one year suspended to probation. Id. at 40-41, 44. Morehouse now

       appeals.




       2
         The psychological evaluation report of forensic psychologist Jeffrey Wendt, Ph.D. (“Dr. Wendt”),
       contained in the pre-sentence investigation report, reflected that Morehouse “has a well documented history
       of severe mental illness” and that she suffers from Bipolar I Disorder, severe with psychotic features, and
       “[h]er condition is complicated by secondary diagnoses of anxiety disorders and borderline personality traits
       that are exacerbated by chronic alcohol use and periodic drug abuse.” Appellant’s App. at 100. Dr. Wendt
       concluded that Morehouse’s condition during the time of the offenses was the result of both mental illness
       and residual effects of voluntary intoxication. Id. at 101.

       Court of Appeals of Indiana | Memorandum Decision 79A02-1604-CR-868 | November 7, 2016            Page 5 of 10
                                      Discussion and Decision
[11]   Morehouse claims that her seven-year sentence is inappropriate, arguing that it

       was the maximum possible and that she is “not one of the worst of the worst

       offenders deserving of a maximum sentence,” particularly given her history of

       mental illness and her exhibited remorse for her conduct. Appellant’s Br. at 6;

       Reply Br. at 5.


[12]   “This court has authority to revise a sentence ‘if, after due consideration of the

       trial court’s decision, the court finds that the sentence is inappropriate in light of

       the nature of the offense and the character of the offender.’” Delao v. State, 940
N.E.2d 849, 853 (Ind. Ct. App. 2011) (quoting Ind. Appellate Rule 7(B)), trans.

       denied. A defendant bears the burden of showing that both prongs of the inquiry

       favor revision of his or her sentence. Anderson v. State, 989 N.E.2d 823, 827

       (Ind. Ct. App. 2013), trans. denied. We understand and recognize the unique

       perspective a trial court brings to its sentencing decisions. Rutherford v. State,

       866 N.E.2d 867, 873 (Ind. Ct. App. 2007). The trial court’s judgment “should

       receive considerable deference.” Cardwell v. State, 895 N.E.2d 1219, 1222 (Ind.

       2008). A defendant must persuade the appellate court that his or her sentence is

       inappropriate. Childress v. State, 848 N.E.2d 1073, 1080 (Ind. 2006).


[13]   Regarding the nature of the offense, the advisory sentence is the starting point

       the Legislature has selected as an appropriate sentence for the crime committed.

       Id. at 1081. Morehouse pleaded guilty but mentally ill to Level 5 felony

       criminal confinement resulting in bodily injury, Level 6 felony criminal


       Court of Appeals of Indiana | Memorandum Decision 79A02-1604-CR-868 | November 7, 2016   Page 6 of 10
       recklessness while armed with a deadly weapon, and Level 6 felony

       strangulation. Appellant’s App. 3, 35-38. A Level 5 felony conviction carries a

       sentence of one to six years, with a three-year advisory sentence. Ind. Code §

       35-50-2-6(b). A Level 6 felony conviction carries a sentence of six months to

       three years with an advisory sentence of one and one-half years. Ind. Code §

       35-50-2-7(a). Here, the trial court sentenced Morehouse to six years on the

       convictions for amended Count I and a consecutive one year on the conviction

       for Count II. The sentence for Count II ran concurrent with the one year

       sentence on Count III, and the convictions for both Counts II and III were

       suspended to supervised probation. On appeal, Morehouse claims that the

       seven-year sentence, which was the maximum possible in this case,3 was

       inappropriate.


[14]   Concerning the nature of the offense, Morehouse contends that the seven-year

       sentence, in this case a maximum, was not warranted because “[Morehouse’s]

       actions were not committed with malice or motivated by greed; rather, her

       actions were likely the product of a mental illness over which Morehouse had

       no control[,]” and, further, Nurse “suffered only a temporary injury and [] the

       confinement lasted only a few moments[.]” Appellant’s Br. at 8-9. With regard

       to the proposition that Morehouse “had no control” over her mental illness, we

       disagree. The record reflects that Morehouse had a long and documented



       3
         The parties agreed that the offenses arose form a single episode of criminal conduct, and because the most
       serious crime for which Morehouse was sentenced was a Level 5 felony, the total sentence could not exceed
       seven years under Indiana Code section 35-50-1-2(d)(2). Tr. at 23-24, 29.

       Court of Appeals of Indiana | Memorandum Decision 79A02-1604-CR-868 | November 7, 2016           Page 7 of 10
       history of mental illness, requiring psychotropic medications and individual and

       group therapy, and that she was able to “maintain relative stability when

       compliant with treatment,” but she had a history of at times “inconsistent

       attendance and participation in treatment.” Appellant’s App. at 101. The record

       also indicates that her “chronic alcohol use and periodic drug use” also

       contributed to her conduct in this case. Id. at 100. The trial court recognized

       Morehouse’s mental illness, but reminded her, “you’ve got to be willing to get

       help and you’ve got to be willing to deal with it and stay on top of it every day

       of your life.” Tr. at 29-30.


[15]   With respect to Morehouse’s claims regarding the “few moments” of

       confinement and resulting “temporary” injury, Nurse testified at the sentencing

       hearing that Morehouse attacked her while she was distributing medications.

       Appellant’s Br. at 8-9. Morehouse pushed the door open and grabbed Nurse by

       the neck, putting her in a headlock and causing her to have trouble breathing.

       Morehouse also held a pencil to Nurse’s neck in a manner indicating she was

       going to stab Nurse with it. Nurse testified that she feared she was going to die

       when Morehouse grabbed her by the neck, and she described the continuing

       negative impact that the incident has had on her daily life, explaining that she is

       in “constant fear,” has an inability to trust people, and experiences flashbacks.

       Tr. at 13. She characterized the impact as “a lifetime sentence” that she must

       live with. Id. The trial court at the sentencing hearing expressed its view

       regarding the nature of the offense:




       Court of Appeals of Indiana | Memorandum Decision 79A02-1604-CR-868 | November 7, 2016   Page 8 of 10
               Based on your record and everything else I see here and the
               offense that occurred and the seriousness and the way it was
               carried out[,] I think you’d be looking at a lot more than seven
               years. I’d reject this plea agreement, but for the mental illness.


       Id. at 29 (emphasis added). Morehouse has failed to establish that the nature of

       the offense supports a revision of her sentence.


[16]   Regarding the character of the defendant, Morehouse has a criminal history

       that includes four convictions for battery on a law enforcement officer, one

       conviction for battery against a public official, two additional batteries, resisting

       law enforcement, and at least eight alcohol-related offenses such as public

       intoxication and operating a motor vehicle while intoxicated; she has faced

       fifteen petitions to revoke probation. Tr. at 27-28; Appellant’s App. at 58-66.

       Morehouse committed the current offenses while she was on probation for a

       prior offense and while being released on bond for another. Her criminal

       record, spanning over twenty-five years, reveals a disrespect for authority.

       Morehouse has failed to show that her character favors a revision of her

       sentence.


[17]   On appeal, Morehouse argues that her mental illness and her genuine

       expressions of remorse render the sentence inappropriate. However, this is

       effectively an argument that those mitigators – which the trial court expressly

       recognized – were deserving of more weight, and it is well-settled that “[t]he

       relative weight given to aggravating and mitigating factors is not subject to

       review.” Webb v. State, 941 N.E.2d 1082, 1088 (Ind. Ct. App. 2011), trans.


       Court of Appeals of Indiana | Memorandum Decision 79A02-1604-CR-868 | November 7, 2016   Page 9 of 10
       denied; see also Flickner v. State, 908 N.E.2d 270, 273 (Ind. Ct. App. 2009) (trial

       court not required to give same weight to proffered mitigators as does

       defendant).


[18]   The question before us is not whether another sentence is more appropriate;

       instead, the question is whether the sentence imposed is inappropriate. Marley

       v. State, 17 N.E.3d 335, 339 (Ind. Ct. App. 2014), trans. denied. We cannot say

       that the trial court’s imposition of an aggregate seven-year sentence, with one

       year suspended to supervised probation, was inappropriate. See Hines v. State,

       30 N.E.3d 1216, 1225-26 (Ind. 2015) (defendant’s maximum eight-year

       sentence for Class C felony criminal confinement for attack on correctional

       officer was not inappropriate).


[19]   Affirmed.


       May, J., and Crone, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 79A02-1604-CR-868 | November 7, 2016   Page 10 of 10